Levine, J.
Appeal from a judgment of the Supreme Court (Connor, J.), entered April 10, 1986 in Albany County, which converted petitioner’s CPLR article 78 proceeding to an action for a declaratory judgment and declared that the appointment of parole officers to a temporary release committee pursuant to 7 NYCRR 1900.2 (a) was unconstitutional.
It is uncontested that on February 28, 1986, petitioner, then an inmate at Bedford Correctional Facility, was released on parole. This was prior to the rendering of a decision by Supreme Court on the instant matter, in which petitioner challenged the denial of her application to participate in a *887temporary release program on the ground that the temporary release committee which considered her application was illegally constituted by the inclusion therein of parole officers. Consequently, this matter became moot before judgment was granted, since the right of petitioner to participate in the temporary release program could no longer be affected once she was released from the custody of correctional authorities (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; see also, Matter of Tremarco v New York State Bd. of Parole, 58 NY2d 968; Matter of Austin v Ward, 56 AD2d 868). Petitioner’s argument that this appeal should be entertained on the merits because of the public importance of the issue involved is unavailing. There has been no demonstration that the issue is likely to escape judicial review, a necessary factor for any exception to the mootness doctrine (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715, supra).
Judgment reversed, on the law, without costs and petition dismissed as moot. Mahoney, P. J., Casey, Weiss, Mikoll and Levine, JJ., concur.